t c summary opinion united_states tax_court danny m and alicia j shrader petitioners v commissioner of internal revenue respondent docket no 22071-03s filed date danny m and alicia j shrader pro_se thomas d travers kelley a blaine and shirley m francis for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for petitioner danny m shrader shrader did not appear at trial was deemed in default and will have the issue decided against him for that reason see rule sec_123 and sec_149 petitioner alicia j shrader petitioner appeared and testified the issue for decision is whether petitioners are entitled to a dependency_exemption during for shrader’s daughter ans background shrader is the former husband of petitioner and the father of ans from a prior relationship during ans did not reside with petitioners at any time during petitioners made dollar_figure in child_support payments to the state of washington division of child_support on behalf of ans on their form_1040 u s individual_income_tax_return for petitioners claimed a dependency_exemption for ans in the notice_of_deficiency respondent disallowed the dependency_exemption determining that shrader was not the custodial_parent of ans during and that petitioners had not provided documentation necessary to establish their eligibility to claim her as a dependent or their provision of more than percent of her total support during the explanation in the notice_of_deficiency stated that the information available to the i r s internal_revenue_service shows that someone else is claiming this dependent for the same tax_year discussion the record in this case is sparse there is no evidence of a court decree or similar document involving shrader and ans’s mother and covering the custody of ans petitioner testified that she did not know where ans resided during and did not know how much support her mother provided to her during sec_151 provides an exemption deduction for qualified dependents of a taxpayer in computing taxable_income a child of a taxpayer is generally a dependent of the taxpayer only if the taxpayer provides over half of the child’s support during the taxable_year sec_152 because petitioner cannot prove the total amount of support for ans provided during she cannot establish the basic qualification for the dependency_exemption see beanco v commissioner 56_tc_512 the reasonable inference from the stipulation that petitioners made child_support payments for ans to the state of washington division of child_support and that petitioners did not know where ans lived during the year in issue is that shrader was not the custodial_parent of ans petitioner has not suggested that any of the requirements for a noncustodial_parent to claim the dependency_exemption have been satisfied see generally sec_152 121_tc_245 duby v commissioner tcmemo_2003_33 on this record petitioners are not entitled to claim ans as a dependent during decision will be entered for respondent
